                   Case 20-50627-LSS        Doc 54   Filed 09/16/20    Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                         Chapter 7
THE ART INSTITUTE OF PHILADELPHIA                        Case No. 18-11535 (LSS)
LLC, et al.,
                      Debtors.                           (Jointly Administered)


GEORGE L. MILLER, Chapter 7 Trustee,

                               Plaintiff,

                          v.
                                                         Adv. Proc. No. 20-50627 (LSS)
TODD S. NELSON, JOHN R. McKERNAN,
SAMUEL C. COWLEY, EDWARD WEST,                           Re: D.I. 50
MARK A. McEACHEN, FRANK JALUFKA,
J. DEVITT KRAMER, MARK NOVAD, JOHN
DANIELSON, AND MICK BEEKHUIZEN,

                                Defendants.


                                      NOTICE OF FILING

         PLEASE TAKE NOTICE that, on September 14, 2020, Defendants John R. McKernan,

Edward West, and Mick Beekhuizen (the “Defendants”) filed the Declaration in Support of

Motion of Defendants John R. McKernan, Edward West, and Mick Beekhuizen to Dismiss the

Trustee’s Complaint [D.I. 50] (the “Declaration”).

         PLEASE TAKE FURTHER NOTICE that, Exhibit 11 to the Declaration (“Exhibit 11”)

was inadvertently omitted from the as-filed Declaration, although Exhibit 11 was served via

email on the parties to this proceeding on September 14, 2020.

         PLEASE TAKE FURTHER NOTICE that, Exhibit 11 to the Declaration is attached

hereto as Exhibit A.




RLF1 24005945v.2
                   Case 20-50627-LSS   Doc 54    Filed 09/16/20   Page 2 of 2




Dated: September 16, 2020
       Wilmington, Delaware

                                  /s/ Marcos A. Ramos
                                  RICHARDS, LAYTON & FINGER, P.A.
                                  Marcos A. Ramos (No. 4450)
                                  Brett M. Haywood (No. 6166)
                                  J. Zachary Noble (No. 6689)
                                  One Rodney Square
                                  920 North King Street
                                  Wilmington, DE 19801
                                  Telephone: (302) 651-7700
                                  Facsimile: (302) 651-7701
                                  ramos@rlf.com
                                  haywood@rlf.com
                                  noble@rlf.com

                                  Counsel for Defendants John R. McKernan,
                                  Edward West, and Mick Beekhuizen




RLF1 24005945v.2
                                             2
